DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 6-12, 15, 16, and 21-23 are pending in this application.  Claims 3-5, 13, 14, and 17-20 have been cancelled.  Claims 1, 2, 6-12, 15, 16, and 21-23 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-12, 15, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US 4329429) and Parr et al (US 4464469) in view of Corrand et al (US 6943200) for the reasons set forth in rejecting the claims in the last Office action. The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
Fenton teach a lactase solution comprising lactase and a manganous ions and the use of lactase in food (see entire patent, especially column 1 and claims 1, 14, and 18).
Parr et al teach a lactase solution comprising lactase and a stabilizing agent, and the use of lactase in food (see entire patent, especially column 1 and claim 1).
The claims differ as to the specific recitation of activity and additional components.
The claimed activity would be obvious to that of either Fenton or Parr et al as the same lactase solution is obtained.

It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use of any of the stabilizers/surfactants as taught by Corrand et al in that of Fenton and Parr et al because the use of a surfactant, polyethylene glycol, calcium, magnesium, and guanidine hydrochloride serves to stabilize a solution containing lactase.
In the absence of a showing of criticality, the amounts claimed are seen to be no more than a matter of choice and well-within the skill of the art.
It is noted that claims 1, 2, 6-12, 15, 16, and 21-23 are product claims not process claims.
All of the claim limitations have been considered.  Variations as to surfactants, polysaccharides, and metal ions are seen to be no more than optimization in terms of preferred compounds, wherein manipulation and selection would be expected and well-within the skill of the art.

Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not recognize the filter permeability and that Corrand et al is nonanalogous.
As set forth above, Fenton teach a lactase solution comprising lactase and a manganous ions and the use of lactase in food.  Parr et al teach a lactase solution comprising lactase and a stabilizing agent, and the use of lactase in food.  Corrand et al teach a stable lactase composition comprising lactase, a surfactant, polyethylene glycol, calcium, magnesium, and guanidine hydrochloride (i.e. 
In response to applicant's argument that Corrand et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Corrand et al is directed to a stable lactase which is pertinent to the claimed invention.  
It is noted that claim 1 recites an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the absence of a showing of criticality, the amounts claimed are seen to be no more than a matter of choice and well-within the skill of the art.
In response to applicant's argument that filter permeability is improved, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is again noted that claims 1, 2, 6-12, 15, 16, and 21-23 are product claims not process claims.
Variations as to surfactants, polysaccharides, and metal ions are seen to be no more than optimization in terms of preferred compounds, wherein manipulation and selection would be expected and well-within the skill of the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
November 18, 2021